Appeals (1) from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 11, 1988, convicting defendant upon his plea of guilty of the crime of rape in the first degree, and (2) by permission, from an order of said court, entered December 20, 1989, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, without a hearing.
Defendant claims that the 5- to 15-year prison sentence he received upon his plea of guilty was harsh and excessive and should be reduced in the interest of justice. Defendant entered his plea knowing that he would receive the sentence ultimately imposed by County Court, and two other charges were *890dropped as a result of the plea agreement. Under such circumstances, we reject defendant’s claim that the sentence he bargained for should be disturbed (see, People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899; People v Kazepis, 101 AD2d 816, 817). Defendant also claims that he had inadequate legal representation in that defense counsel did not adequately communicate to him during each stage of the action. Significantly, defendant stated at two separate times during his plea that he was satisfied with his attorney and had ample time to discuss the matter with him. It therefore cannot be said that defense counsel failed to meet the standards enunciated in People v Baldi (54 NY2d 137) (see, People v Mayes, 133 AD2d 905, 906).
Judgment and order affirmed. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.